DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts Hicks et al. (US Patent Application Publication 2015/0186351) and Desrochers (US Patent Application Publication 2008/0114603) combination fail to disclose or suggest one or more of the features of the independent claims 1 and 11.
In summary, Hicks discloses a sticky note edit box is automatically presented, allowing the user to enter text at the cursor location, combined with user input provided through voice commands or sounds .
Desrochers teaches retaining the touching while the user voice is received the lookup mode may allow a user to select one or more words to lookup those words using an internet search engine (e.g., Google.RTM. or Bing.RTM. search engines), using a language translation service the lookup mode may allow a user to select an image to lookup that image using an image recognition service search engine's search by image feature.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 11.
Specifically, the prior arts fail to teach an electronic device, comprising: a display; a microphone; a memory configured to store at least one instruction; and a processor configured to execute the at least one instruction, wherein the processor is configured to: identify, based on an image including at least one object being obtained, at least one object included in the image by analyzing the image; obtain, based on a user voice being received through the microphone, text information corresponding to the user voice by performing voice recognition on the user voice; identify whether an object among the at least one object included in the image corresponding corresponds to the obtained text information user voice from among the at least one object included in the image; and based on the object corresponding to the text information being identified, identify an area of the display corresponding to the identified object; and control the display to display, on the identified area, a memo user interface (UI) including the text information.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-10 and 12-15 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171